Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-17 are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/719,346 filed on 08/17/2018 is acknowledged. 
Objections-Specification
	I. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, pages 54-55 of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
II. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Objection to Color Drawings/Specification
MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 08/16/2019 was not granted in the decision of 03/09/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 08/16/2019 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 
Claims Objections
Claims 1-5, 7-14 and 16-17 are objected, due to the following informality: Claims 1-4, 7, 10-13 and 17 recite abbreviation; “BCY1” in the claims. Examiner suggests at least in the first recitation of the abbreviation, expanding it to recite the full form of what the abbreviation stands for. Appropriate correction is required. For examination purposes “BCY1” in claims 1-5, 7-14 and 16 is interpreted as “regulatory subunit of protein kinase A”. 
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-5, 7-14 and 16-17 are indefinite in the recitation “BCY1” for the following reasons. As written, the term appears to be generic to any yeast and not limited to a particular species (Saccharomyces cerevisiae). While the gene nomenclature used may be appropriate for Saccharomyces cerevisiae, the use of this nomenclature for genes encoding proteins of identical function in any or all yeast may not be accurate. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the AroF gene. See Sousa et al. (Microbiology, 2002, Vol. 148: 1291-1303; reference not enclosed). As such, the use of gene terminology which is applicable to some yeast and not to others is confusing since the claims use this gene nomenclature with respect to any or all yeast.  For examination purposes, the term “BCY1” will be interpreted as encoding genes for polypeptides having the following activity; “regulatory subunit of protein kinase A”. If applicant wishes to retain the gene nomenclature used, it is suggested that the protein encoded by said gene or the structure be placed in parentheses next to the recited gene. Correction is required.
Claim Rejections: 35 USC § 112 (a) 
	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-17 are rejected under of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-17 as interpreted is directed to encompass: a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation).   
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using 	“such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

In the instant case the scope of the instant claims encompass a genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods) i.e., a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation). 
Neither the specification nor the art provide any teaching as to other modifications which would result in inactivation/decrease of any BCY1 protein activity; genetic engineering methods like interrupting the coding gene or the elements that control gene through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would inactivate any insertion sequence element(s) of interest, co-expression of proteins which would act as any insertion sequence element(s) inhibitors, the addition of chemical inhibitors of any insertion sequence element(s), the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods. 
No information, beyond the characterization of specific cellular context/specific strains of Saccharomyces cerevisiae comprising specific gene modifications via CRISPR-Cas gene deletions and the BCY1 gene in said Saccharomyces cerevisiae comprsing a carboxy-terminal auxin fusion tag see Examples 1-3, paragraphs [0066-00129], pages 19-53 of instant application/specification and a method of producing ethanol by anaerobic fermentation of xylose by said genetically modified Saccharomyces cerevisiae strain, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods) i.e., a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation).
Moreover, there is no structure/function correlation which would allow one of skill in the art to determine which structural modifications can be made and claims as written require an extremely large structurally and functionally variable genus. Specifically regarding BCY1 protein activity the following references provide evidence that BCY1 protein activity comprises different domains involved in the biochemical activities (dimerization domain, protein-protein interaction domains and cAMP binding domain) and the effect structural changes on BCY1 protein activity varies; (i) Peck et al., (Curr Genet., 197, Vol. 32: 83-92) show distinct mutants of BCY1 protein have distinct and varied effect; see Abstract; Fig. 1A-B; Fig. 3A-D; fig. 4A-C; Discussion; and entire document; and similarly (ii) Tabera et al., (Appl. Environ. Microbiol., 2006, Vol. 72(4): 2351-2358) also provide evidence partial or complete deletions of BCY1 gene exhibit different phenotype for several properties in genetically modified Saccharomyces cerevisiae strains; see Abstract; Table 1, page 2352; Table 3, page 2354; Table 4, page 2354; Fig. 2, page 2355;  Fig. 4, page 2356; Discussion and entire document.  
Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.	Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Enablement
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific cellular context/specific strains of Saccharomyces cerevisiae comprising specific gene modifications via CRISPR-Cas gene deletions and the BCY1 gene in said Saccharomyces cerevisiae comprsing a carboxy-terminal auxin fusion tag see Examples 1-3, paragraphs [0066-00129], pages 19-53 of instant application/specification and a method of producing ethanol by anaerobic fermentation of xylose by said genetically modified Saccharomyces cerevisiae strain, does not reasonably provide enablement for a genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods) i.e., a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation). 
Neither the specification nor the art provide any teaching as to other modifications which would result in inactivation/decrease of any BCY1 protein activity; genetic engineering methods like interrupting the coding gene or the elements that control gene through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would inactivate any insertion sequence element(s) of interest, co-expression of proteins which would act as any insertion sequence element(s) inhibitors, the addition of chemical inhibitors of any insertion sequence element(s), the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claim.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-17 are so broad as to encompass: a genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods) i.e., a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to a genus of yeast/cellular context and a genus of modifications for causing loss of function or inactivation of any gene of interest, a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function). In view of the broad breadth of the claims, the amount of experimentation, the lack of guidance, working examples, and unpredictability of the art, practicing the claimed invention would require undue experimentation.
Moreover, there is no structure/function correlation which would allow one of skill in the art to determine which structural modifications can be made and claims as written require an extremely large structurally and functionally variable genus. Specifically regarding BCY1 protein activity the following references provide evidence that BCY1 protein activity comprises different domains involved in the biochemical activities (dimerization domain, protein-protein interaction domains and cAMP binding domain) and the effect structural changes on BCY1 protein activity varies; (i) Peck et al., (Curr Genet., 197, Vol. 32: 83-92) show distinct mutants of BCY1 protein have distinct and varied effect; see Abstract; Fig. 1A-B; Fig. 3A-D; fig. 4A-C; Discussion; and entire document; and similarly (ii) Tabera et al., (Appl. Environ. Microbiol., 2006, Vol. 72(4): 2351-2358) also provide evidence partial or complete deletions of BCY1 gene exhibit different phenotype for several properties in genetically modified Saccharomyces cerevisiae strains; see Abstract; Table 1, page 2352; Table 3, page 2354; Table 4, page 2354; Fig. 2, page 2355;  Fig. 4, page 2356; Discussion and entire document.  
	The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of polypeptides, encoding polynucleotides having the desired biological characteristics in any cellular context is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gasch et al., (US 2019/0106469; priority 10/11/2017). 
 Claims 1-17 as interpreted are directed to a genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods) i.e., a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to a genus of yeast/cellular context and a genus of modifications for causing loss of function or inactivation of any gene of interest, a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function).  
Gasch et al., (US 2019/0106469; priority 10/11/2017) disclose recombinant/genetically modified Saccharomyces cerevisiae comprising xylose fermentation/anaerobic pathway and said genetically modified Saccharomyces cerevisiae further comprising specific gene modification/BCY1 gene resulting decreased activity of said reference gene. Applicants’ are directed to the following sections in Gasch et al., (US 2019/0106469; priority 10/11/2017): Abstract; Fig. 1-22; Engineered yeast producing ethanol by utilizing xylose (paragraphs [0003-0016]); rewiring protein kinase A signaling activities paragraphs [0094-0096]; Table 2; decrease in BCY1 activity and carboxy-terminal fusion of auxin tag paragraphs [0123-0128], [0178-0179]; and entire document. 
Therefore, the disclosure of Gasch et al., (US 2019/0106469; priority 10/11/2017) anticipates the instant claims 1-17 as written/interpreted.
The applied reference has common inventors (Gasch A.P., and Myers K.,) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17 are rejected under 35 U.S.C. 103(a) as obvious over Oeser et al., (WO 2017/158189 A1) and further in view of Brown et al., (Fungal Genet. & Biol., 2014, Vol. 72: 48-63), Caspeta et al., (Frontiers Bioeng. Biotechnol., 2015, Vol. 3, Article 184, pages 1-15), Hu et al., (FEMS Yeast Res., 2010, Vol. 10: 177-187) and Morawska et al, (Yeast, 2013, Vol. 30: 341-351).  
Claims 1-17 of the instant application as interpreted are directed to a genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods) i.e., a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods; as in claims 1-17) i.e., decreased level of BCY1 protein activity (as in claims 1-5, 7-14 and 16-17; examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to a genus of yeast/cellular context and a genus of modifications for causing loss of function or inactivation of any gene of interest, a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function). 
Analogous art Oeser et al., (WO 2017/158189 A1) teaches modulation in the RAS/cAMP/PKA (protein kinase A) signaling pathway in genetically modified yeast Saccharomyces cerevisiae comprising xylose fermentation/anaerobic pathway (Abstract; Fig. 11; page 7, lines 18-24; page 18, lines 17-34 to page 19, lines 1-9; and entire document) and furthermore suggest BCY1 protein is a negative regulator and increase in cAMP is due to biological pathway wherein dissociation of the PKA protein into BCY1 protein and the Tpk1-3 protein and the dissociated Tpk1-3 protein favors fermentation; and this increase in RAS/cAMP/PKA signaling is preferably observed during fermentation/in anaerobic conditions and clearly suggest in order to achieve such increase in RAS/cAMP/PKA signaling, the expression and activity of one or more protein RAS/cAMP/PKA pathway can be increased when compared to a corresponding control yeast cell or strain (page 7, lines 13-27).
Oeser et al., are silent regarding increase in RAS/cAMP/PKA (protein kinase A) signaling pathway is achieved via genetic modification of said reference yeast strain i.e., decreased level of BCY1 protein activity and said BCY1 protein comprising a degradable tag (as in claims 1-2). However, the entire set of inducible genes/cellular response as a result of exposure to non-fermentable sugars such as xylose in yeast/Saccharomyces cerevisiae and the molecular basis of xylose utilization is well known in the art, especially RAS/cAMP/PKA (protein kinase A) signaling pathway, including role of BCY1 gene and yeast strains comprising either mutated or deleted BCY1 gene and culture conditions has been defined and identified; for details see the cited references below. 
Brown et al., (Fungal Genet. & Biol., 2014, Vol. 72: 48-63) teach and suggest the genes induced by lignocellulosic biomass (xylose) utilization; said signalling pathway involves BCY1 gene; see Fig. 2, page 52; hyper-activation of PKA (protein kinase A) signaling pathway is achieved via deletion/abrogation/decrease in the activity of BCY1 gene encoded polypeptide (col. 2, ¶ 2, page  51 and entire document).
Caspeta et al., (Frontiers Bioeng. Biotechnol., 2015, Vol. 3, Article 184, pages 1-15) teach and suggest methods to modify yeast tolerance to inhibitory conditions of ethanol production processes; said process encompasses deletion of BCY1 gene, a repressor of RAS-PKA pathway and increased RAS-PKA pathway increased yeast resistance to various stresses (Fig. 1, page 3; Fig. 2, page 6; col. 2, ¶ 2, page  7; and entire document).
Hu et al., (FEMS Yeast Res., 2010, Vol. 10: 177-187) teach structural and functional elements of BCY1 gene including deletion strains of yeast/Saccharomyces cerevisiae (Abstract; Table 1, page 179; Discussion, pages 184-185; and entire document). 
Morawska et al, (Yeast, 2013, Vol. 30: 341-351) disclose the methods, structural elements, an expanded tool kit for auxin-inducible degron system in budding yeast comprsing fusion tags in proteins of interest (Abstract; and entire document). 
As such, disclosure of the importance of RAS/cAMP/PKA (protein kinase A) signaling pathway genes induced by lignocellulosic biomass (xylose) utilization; said signalling pathway involves BCY1 gene in Saccharomyces cerevisiae under environmental stress conditions and the deletion/abrogation of BCY1 gene is required for overcoming the stress conditions (Brown et al., Caspeta et al., and Hu et al.,) and methods for construction of  auxin-inducible degron system in budding yeast comprsing fusion tags in proteins of interest (Morawska et al,),  a skilled artisan would be motivated to modify the teachings of Oeser et al., and would delete/abrogation of BCY1 gene results in overcoming the stress conditions and for optimal performance of engineered strain adapted for the utilization of xylose during fermentation and a skilled artisan would utilize the structural information provided by the teachings of Oeser et al., Brown et al., Caspeta et al., and Hu et al.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Oeser et al., Brown et al., Caspeta et al., and Hu et al., supra) i.e., a genus of genetically modified yeast (genus of cellular context) and wherein said modified yeast(s) is modified by any method of modification (genus of methods), a genus of genetically engineered yeast (genus of cellular context comprising a genus of undefined/unlimited gene structures obtained from any source including variants, mutants and homologs to ferment xylose) and a method of producing ethanol by anaerobic fermentation of xylose from said genetically engineered yeast; wherein said genetically engineered yeast is modified by any method of modification (genus of methods); decreased level of BCY1 protein activity (examiner takes the position that specific gene structure information is necessary along with specific cellular context is required to practice the invention by a skilled artisan; also see claims objection and112(b) rejection above for claims interpretation), as taught and claimed by the instant invention and in claims 1-17 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-17 are rejected under 35 U.S.C. 103(a) as obvious over Oeser et al., (WO 2017/158189 A1) and further in view of Brown et al., (Fungal Genet. & Biol., 2014, Vol. 72: 48-63), Caspeta et al., (Frontiers Bioeng. Biotechnol., 2015, Vol. 3, Article 184, pages 1-15), Hu et al., (FEMS Yeast Res., 2010, Vol. 10: 177-187) and Morawska et al, (Yeast, 2013, Vol. 30: 341-351).

Allowable subject-matter/Conclusion
	None of the claims are allowable.

Art of Interest
	Myers et al., (PLOS Genetics, March 11, 2019, pages 1-33) disclose a recombinant yeast optimized for xylose fermentation in said recombinant yeast. However, the cited art is not used in any rejection because the authors of the cited reference and the inventors of the instant application have common inventors and the cited art has later publication date.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652